DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claim languages filed on or about 10/18/22 has been fully considered and made of record.   Claims 1-6 are now pending of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/22 has been considered by the examiner.

Claim Objections
Claims 1-7 are objected to because of the following informalities: 
“the steps of:” should be updated to: -- “steps of:” --.  
“further comprising the following step after the lead wire winding step: welding joints between the coil lead wire holders and the coils.” (claim 3, about lines 1-3) should be updated to: --” further comprising welding joints between the coil lead wire holders and the coils following the winding lead wires on the fan stator”--, for clarity of the claims.
“further comprising the following step after the lead wire winding step: fixing and electrically connecting the coil lead wire holders of the fan stator to a circuit board” (claim 5, lines 1-3) should be updated to: --" further comprising fixing and electrically connecting the coil lead wire holders of the fan stator to a circuit board following the winding lead wires on the fan stator--, for clarity of the claims.
“their surfaces” (claim 6, line 2) should be changed to:--“surfaces of the coil lead wire holders”--.
“step includes”(claim 7, line 2) should be changed to:--” includes”--.    Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al (CN2840485).
Chen discloses the claimed manufacturing method of a fan stator structure, the method comprising the steps of: 
providing a fan stator 12 (see page 1);

    PNG
    media_image1.png
    628
    736
    media_image1.png
    Greyscale

providing a plurality of coil lead wire holders 44 at an end of the fan stator, each of the coil lead wire holders 44 including a inserting end 441, a receiving recess section 442 and a fixing end 443, respectively (see Figs. 3-4); the inserting end and the fixing end being located at two opposite ends of the coil lead wire holders 44; and the receiving recess section being provided near the inserting end on at least one side thereof and located lower than the inserting end (see Figs. 3-4); and 
winding lead wires 442 on the fan stator to form coils 42/421, and setting and connecting a front end and a back end of each of the lead wires the receiving recess sections of to the coil lead wire holders 44 (see Figs. 3-5).



    PNG
    media_image2.png
    560
    723
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    563
    688
    media_image3.png
    Greyscale


As applied to claim 2, appears to met by the above since the Chen discloses the laminated sheets between a set of insulation support 45, 46. 
As applied to claims 3, 5, 7 refers to Fig. 4 for welding joint of the coil lead holder and the coils and connecting the above to circuit board 13 (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
As applied to claim 4, welding includes resisting and laser welding is well known processes, therefore not inventive when departing from the Chen’s teaching and common general knowledge.
As applied to claim 6, appear to be known process.   It would have been obvious to a person of ordinary skill in the art at the time the invention was made to utilize the well-known applying of solder materials on all the surfaces of the lead wire holders and the coil based on known solder weld process as so to facilitate the soldering/welding process, therefore not inventive when departing from the Chen’s teaching.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendment o the claims raise new claim objected to (see above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         
mt